Title: From John Adams to Benjamin Stoddert, 9 September 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Sept 9th. 1799

I thank you for yours of the 3d and Capt Fletchers letter inclosed in it. I wish as you do that the trade to St Domingo may turn out to be worth the cost To speak in the style of a Frenchman I have never felt any very sublime enthusiasm on that subject. If ten merchantmen are expected at St Domingo from France it is ten thousand pitties that our cruisers have not authority to avail themselves of them and their cargoes—Toussaints armed vessells with Dr Steevens’s passport! what can they be cruising for in the Bite? Is it to intercept supplies to Rigaud? Have they passports from Col. Maitland too? Multa desunt desiderata. The Arrett for the discouragement of trade to St Domingo as Fletcher marks it you did not inclose nor the proclamation for the suspension of pyracy.
I am dear Sir yours

NB I am somewhat concerned about Capt Little. One of the bravest men in one of the finest ships in the world I am afraid has been driven out to sea, as the circumstances of the time would have it, without a proper complement of seamen & with few marines. Yet we did right to hasten him away and oblige him to go.

